Marshall, J.
(concurring) : I concur in the conclusion reached by the court that the judgment be affirmed; but I dissent from the holding that a sheriff, armed with a warrant issued by a justice of the peace, commanding the sheriff to ar*307rest the person named in the warrant, has a greater right to the custody , of that person than has a-constable armed with another warrant issued by a justice of the peace for the same person, commanding the constable to arrest that person and take him into custody. Neither officer can legally take the person named in his warrant from the custody of the other. The warrant held,by the constable can be executed by either the sheriff or the constable, and the warrant held by the sheriff, if in the form prescribed by law, is directed “to any sheriff or constable of the state of Kansas.” In the present action, after the sheriff obtained custody of Don Van Wormer, the defendants had no right to oppose, or interfere with, the sheriff in that custody.
(Filed March 8, 1919.)
West, J., joins in the foregoing concurrence and dissent.